Citation Nr: 1441633	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-33 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This claim was previously remanded by the Board in September 2011, November 2013 and April 2014 for further evidentiary development.  

In April 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at the RO in Montgomery, Alabama.  A transcript of this hearing has been prepared and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This claim was previously remanded by the Board in April 2014.  The Veteran's claims file was to be forwarded to the same audiologist that provided an opinion as to etiology in November 2013 so an addendum could be provided.  The record reflects that the claims file was forwarded to the same examiner.  An addendum opinion was obtained in April 2014.  

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units into International Standard Organization (ISO) units.  Once the audiometric values from the May 1963 separation examination are converted into ISO units, pure tone thresholds, in decibels (dB), are the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
N/A
5
LEFT
20
15
5
N/A
5

The converted values are notably different than the unconverted ASA units recorded in the May 1963 separation examination.  The unconverted units are:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
N/A
0
LEFT
5
5
-5
N/A
0

While the opinion provided by the VA examiner in April 2014 was very thorough, the examiner relied on conversion values from the Federal Aviation Administration (FAA) Guide for Medical Examiners.  According to this guide, to convert ASA to ISO units, 14 dB are added at 500 Hz, 10 dB are added at 1000 Hz, 8.5 dB are added at 2000 and 3000 Hz, and 0 dB are added at 4000 Hz.  

However, VA relies on a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 dB to 1000, 2000 and 3000 Hz, and 5 dB at 4000 Hz, resulting in the above totals.  While the difference is small, the use of this formula does result in 5 dB values at 4000 Hz.  The examiner noted in the April 2014 opinion that 4000 Hz was one of the first frequencies affected by noise, and a finding of 0 dB suggested that military noise did not affect the Veteran's hearing.  As there was in fact some loss at 4000 Hz, the examiner is asked to once again offer an opinion using the above audiometric data. 




Accordingly, the case is REMANDED for the following action:

The claims file, including a copy of this remand, should be provided to an examiner other than the one who offered opinions in October 2011, November 2013 and April 2014.  An additional examination of the Veteran is not required unless deemed necessary by the examiner assigned to the case.  

The examiner is asked to review the evidence of record, including the audiometric data from the 1963 separation examination.  The examiner must refer to the data listed in the body of this remand, where the ASA units used in 1963 have been converted to ISO units.  While different standards of conversion may exist, the examiner is instructed to use the conversion standard applied in the above remand, rather than the standard applied by the FAA.  

The examiner should then opine as to whether in light of the different readings recorded upon separation in 1963, is it at least as likely as not (at least a 50-50 probability) that the Veteran's bilateral hearing loss manifested during, or as a result of, active military service.  The examiner should again take into consideration the Veteran's competent lay assertions, concerning noise exposure and having noticeable hearing loss prior to his separation from active duty.  A complete rationale must be provided for all opinions offered.  

2.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



